DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
Claim 10 has been cancelled.  Claims 1-9, 11-20 are pending.  Claims 5 and 9 have been withdrawn.  Claims 1 and 20 have been amended.  Claims 1-4, 6-8, 11-20 are examined herein.
Applicant’s arguments have been fully considered but found not persuasive.  The rejection of the last Office Action is maintained for reasons of record and repeated below for Applicant’s convenience.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham vs John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.     3.  Resolving the level of ordinary skill in the pertinent art.                                       4.  Considering objective evidence present in the application indicating              obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claims 1-4, 6-8, 11-20 are rejected under 35 U.S.C. 103(a) as being obvious over Cui et al. (WO 2006/031743 A2, of record).  
The instant claims are directed to a method of protecting a substrate of wood by applying a formulation comprising an isothiazolone in an amount of 10-500 ppm (0.001-0.05%), an organic fungicidal timber decay preservative in an amount of 100-300 ppm (0.01-0.03%), and an unsaturated carboxylic or sulphonic acid in an amount of 1000-10000 ppm (0.1-1%).  
	Cui et al. teach a method of preserving wood by contacting wood (claim 51) with a wood preservative composition comprising an organic preservative agent and an organic acid (claim 1).  Exemplary concentrations of the active preservatives are 0.1-30% based on the weight of the formulation.  Broadly speaking, any amount of an active preservative effective to preserve wood is contemplated (paragraph 0016).  Some preferred organic preservative agents are 4,5-dichloro-2-n-octyl-4-isothiazolin-3-one, 1,2,4-triazole, and tebuconazole (claims 2-4, 36) in an amount of 0.05-0.1% (example 4 in paragraph 0048).  A preferred organic acid is benzoic acid, in an amount of 0.1-15% (paragraph 0036 and claim 6).  The composition contains water as part of the water phase of an emulsion (claims 48-49).  The formulations taught by Cui are, in fact, water dilutable emulsion concentrates or emulsifiable concentrates (paragraph 0015).  

It would have been prima facie obvious to a person of ordinary skill in the art, at the time the claimed invention was made, to optimize the amounts of 4,5-dichloro-2-n-octyl-4-isothiazolin-3-one and tebuconazole to the claimed amounts.
A person of ordinary skill in the art would have been motivated to optimize 4,5-dichloro-2-n-octyl-4-isothiazolin-3-one and tebuconazole to the claimed amounts because it is a result effective variable that the skilled artisan can optimize based on the several factors, such as the degree of strength desired, surface of the substrate, stability of the formulation, etc.  Furthermore, not only does Cui et al. already teach low concentrations for isothiazolone (0.05%) and the organic fungal timber decay preservative (0.05%), but also teach that, broadly speaking, any amount of an active preservative effective to preserve wood is contemplated (paragraph 0016).  Therefore, one of ordinary skill in the art would have had a reasonable expectation of success in formulating an effective wood preserving composition comprising an isothiazolone, an organic fungicidal timber decay preservative, and an unsaturated carboxylic or sulphonic acid in the claimed amounts.
Generally, mere optimization of ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980)  MPEP 2114.04

Response to Arguments
	Applicant argues that Cui teaches that an active biocide, such as an insecticide, fungicide, or a mold inhibitor can be added, at a concentration which depends on the types of actives as well as the application.  Applicant argues that Cui teaches amounts for both concentrates and ready to use compositions, which is contrary to the Office’s position that all the compositions are diluted.
	This is not persuasive because Applicant has misunderstood the Cui reference.  The formulations taught by Cui are, in fact, water dilutable emulsion concentrates or emulsifiable concentrates, as taught in paragraph 0015.  Although exemplary concentrations of the active preservatives are taught, they are by no means exclusive.  In fact, Cui teaches that “Broadly speaking, any amount of an active preservative effective to preserve wood is contemplated” in paragraph 0016.  Therefore, it is obvious to one of ordinary skill in the art to optimize these amounts based upon the given application, such as dilution.
	Applicant argues that none of the examples in Cui teach any isothiazolones.  Instead, Cui teaches minimum amounts of isothiazolones of 0.1%, preferably 0.5%, more than 2-10 times the maximum amount in the present claims.  The Office has failed 
	This is not persuasive because, contrary to Applicant’s assertions, the amount of isothiazolone is indeed a result effective variable.  Cui clearly teaches a wood preservative composition comprising the organic wood preservative agent, isothiazolone, in claim 1.  This method of protecting a substrate of wood is the same method as instantly claimed.  Therefore, it would have been obvious for one of ordinary skill in the art to optimize the amount of isothiazolone for its intended purpose.  Again, Applicant is reminded that the teachings of Cui encompass “any amount of an active preservative effective to preserve wood” (paragraph 0016).  Finally, the argument regarding high amounts of isothiazolone being required to provide antistain properties is found only in the instant disclosure and not in the cited prior art references.
	Applicant argues that the examples of Cui contain no combinations of preservative agents (noting that imidacloprid is only listed in paragraph 0029 as an insecticide, separate from the actives of paragraph 0016).
	This is not persuasive because Cui clearly teaches a method of preserving wood by contacting wood (claim 51) with a wood preservative composition comprising an organic preservative agent and an organic acid (claim 1).  

	This is not persuasive because, at the outset, an appropriate declaration stating unexpected results has not been filed, therefore this evidence of secondary consideration will not be considered at this time.
Regardless, the data in the examples and figures do not show any unexpected results or synergy, but merely shows that the invention works as intended.  While examples with all three of the claimed components show little or no staining and designated “1,” examples with two of the claimed components show 1/3 to 1/2 staining or “2.”  And examples with only one of the claimed components show “3” or more than half of the surface area stained.  There is nothing unexpected about this as one of ordinary skill in the art would reasonable expect less staining as you add the more preservatives to the composition used to preserve the wood.  
Furthermore, the data in the specification with regard to the decay preservative is limited to Tebuconazole, Propiconazole, Cyproconazole, DDAC, Fenpropimorph, while the instant claims recite a large genus of this component selected from any and all quaternary ammonium compounds, azoles, fungicidal heterocyclic compounds, and mixtures thereof.  Therefore, even if there was a showing of unexpected results or synergy, the data would not be commensurate with the scope of the claims.

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

	This is not persuasive because Applicant is reminded that these limitations have been addressed in the last response and repeated here.  Cui teaches a limited list of preferred organic preservatives, of which, the skilled artisan can readily envision various combinations and preferred embodiments.  Although one haloalkynyl compound exists in this small list, the majority of the preferred organic preservatives do not fit the description of haloalkynyl compounds, therefore meeting the limitation.
	It is well-settled that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31, USPQ2d 1130, 1132 (Fed. Cir. 1994).
	Furthermore, it is the Examiner’s position that the limitation regarding “inhibits surface staining for at least 24 weeks” describes a property of the formulation that is obvious when all the components of the formulation are present and in the claimed amounts.  There is no reasonable explanation in the Cui reference that would motivate one of ordinary skill in the art to conclude that the formulation described by Cui would not inhibit surface staining for any period of time, let alone for at least 24 weeks.  It is not enough for Applicant to make this conclusion simply based on the fact that the Cui reference makes no mention of this specific property.
In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product. 
	Applicant argues that the amended claims now recite that the claimed composition is free of biocidal metal ions, which includes those complexed with unsaturated carboxylic or sulphonic acids.  Conversely, Cui specifically teaches that the acids should be selected to cross-link or complex with a biocidal metal in order to provide further water repellency and improve leaching resistance.
	This is not persuasive because the metal ions referred to by the Applicant are a non-limiting optional component, and in no manner required in the compositions taught by Cui, as evidenced by the examples and claim 1.
	It is well-settled that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31, USPQ2d 1130, 1132 (Fed. Cir. 1994).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/Yong S. Chong/Primary Examiner, Art Unit 1627